DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Terrence L. Wong on July 28, 2022.
The application has been amended as follows:
(Currently Amended)	A system for improving a query response, comprising:
an interface configured to:
	receive a query; and
a processor configured to:	
	determine a categorization for the query using a model,
		wherein the categorization is associated with a confidence value;
determine a threshold, wherein the threshold is determined to maximize a metric that takes both false positives and false negatives into account, wherein the threshold is associated with a tenant;
determine a comparison of the confidence value and the threshold; and  
modify the query response based at least in part on the categorization and the comparison.
(Previously Presented)	The system of claim 1, wherein determining the threshold comprises:
submitting a set of tenant data with known categorizations to the model;
receiving a set of model determined categorizations;
determining the threshold using a precision metric and a recall metric for the set of model determined categorizations.
(Original)	The system of claim 2, wherein the metric to maximize comprises an F1 metric, an F0.1 metric, or an F10 metric for the set of tenant data. 
(Original)	The system of claim 2, wherein each model determined categorization of the set of model determined categorizations is associated with a confidence value.
(Original)	The system of claim 1, wherein modifying the query response based at least in part on the categorization comprises filtering the query response using the categorization.
(Original)	The system of claim 1, wherein modifying the query response based at least in part on the categorization comprises modifying the query submitted to a search engine using the categorization.
(Original)	The system of claim 1, wherein the processor is further configured to submit the query to a query engine.
(Canceled) 
(Previously Presented)	The system of claim 1, wherein the threshold is associated with a categorization.
(Previously Presented)	The system of claim 1, wherein the threshold is a first threshold, wherein the processor is further configured to:
determine whether the confidence value is above a second threshold and below the first threshold;
in response to the confidence value being above the second threshold and below the first threshold, modify the query response based at least in part on the categorization.
(Original)	The system of claim 10, wherein modifying the query response includes reranking the query response using the categorization.
(Original)	The system of claim 10, wherein modifying the query response includes raising responses in a ranking that are associated with the categorization.
(Original)	The system of claim 10, wherein determining the second threshold comprises:
submitting a set of tenant data with known categorizations to the model;
receiving a set of model determined categorizations;
determining the second threshold using the precision metric and the recall metric for the set of model determined categorizations.
(Original)	The system of claim 13, wherein determining the second threshold using the precision metric and the recall metric comprises choosing the second threshold to maximize an F1 metric.
(Original)	The system of claim 13, wherein each model determined categorization of the set of model determined categorizations is associated with a confidence value.
(Original)	The system of claim 10, wherein the second threshold is associated with a tenant.
(Original)	The system of claim 10, wherein the second threshold is associated with a categorization.
(Currently Amended)	A method for improving a query response, comprising:
receiving a query;
determining, using a processor, a categorization for the query using a model,
	wherein the categorization is associated with a confidence value;
determining a threshold, wherein the threshold is determined to maximize a metric that takes both false positives and false negatives into account, wherein the threshold is associated with a tenant;
determining a comparison of the confidence value and the threshold; and
modifying the query response based at least in part on the categorization and the comparison.
(Currently Amended)	A computer program product for improving a query response, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a query;
determining a categorization for the query using a model,
	wherein the categorization is associated with a confidence value;
determining a threshold, wherein the threshold is determined to maximize a metric that takes both false positives and false negatives into account, wherein the threshold is associated with a tenant;
determining a comparison of the confidence value and the threshold; and
modifying the query response based at least in part on the categorization and the comparison.


                                               REASONS FOR ALLOWANCE

1.	Claims 1-7, 9-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  05/04/2022 regarding claims 1-7, 9-19  have been considered and are persuasive.  The prior art does not disclose ”determine a categorization for the query using a model, wherein the categorization is associated with a confidence value; determine a threshold, wherein the threshold is determined to maximize a metric that takes both false positives and false negatives into account, wherein the threshold is associated with a tenant; determine a comparison of the confidence value and the threshold; and modify the query response based at least in part on the categorization and the comparison”, as required by claim 1 and a similar to the limitations of claims 18 and 19.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 18 and 19 are allowed.  Dependent claims 2-7, 9-17 are allowed at least by virtue of their dependency from claims 1, 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153